
	
		I
		111th CONGRESS
		1st Session
		H. R. 884
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on the capital loss carryovers of individuals to
		  $20,000.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Investor Relief
			 Act.
		2.Limitation on
			 capital loss carryovers of individuals increased to $20,000
			(a)In
			 generalParagraph (1) of
			 section 1211(b) of the Internal Revenue Code of 1986 (relating to limitation on
			 capital losses) is amended to read as follows:
				
					(1)$20,000 ($10,000 in the case of a married
				individual filing a separate return),
				or
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to capital
			 losses arising in taxable years ending after the date of the enactment of this
			 Act.
			
